            Case 2:20-cv-01831-NR Document 1 Filed 11/25/20 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                  :
 NICOLE ZICCARELLI,                               :     No. 2:20-cv-1831
                                                  :
                                 Plaintiff,       :     (filed electronically)
                                                  :
                  v.                              :
                                                  :
 THE ALLEGHENY COUNTY BOARD OF                    :
 ELECTIONS, RICH FITZGERALD, in his               :
 official capacity as a Member of the Allegheny :
 County Board of Elections, SAMUEL                :
 DEMARCO, in his official capacity as a           :
 member of the Allegheny County Board of          :
 Elections, BETHANY HALLAM, in her official :
 capacity as a member of the Allegheny County     :
 Board of Elections, and KATHY BOOCKVAR, :
 in her official capacity as the Secretary of the :
 Commonwealth of Pennsylvania,                    :
                                                  :
                                 Defendants.      :
                                                  :

                                  VERIFIED COMPLAINT

       Plaintiff Nicole Ziccarelli (“Ziccarelli”), by and through her undersigned counsel, bring

this Verified Complaint against Defendants the Allegheny County Board of Elections (the

“Board”), Rich Fitzgerald, Samuel DeMarco, Bethany Hallam, (collectively “Board Defendants”),

and Kathy Boockvar (“Secretary”) (collectively, the “Defendants”), and in support thereof aver as

follows:

I.     PRELIMINARY STATEMENT

       1.      This is an action concerning, inter alia, the Pennsylvania Supreme Court’s recent

decision in In Re: Canvass of Absentee and Mail-in Ballots of November 3, 2020 General Election,

No. 29 WAP 2020 (filed Nov. 23, 2020), where a majority of the Court concluded that 2,349 signed
             Case 2:20-cv-01831-NR Document 1 Filed 11/25/20 Page 2 of 12




but undated mail-in ballots (“Disputed Ballots”) in Allegheny County were invalid, but where a

separate majority of the Court concluded nonetheless that should be counted.

        2.      Following this decision, the Board announced its intention to convene today,

November 25, 2020, to amend the certification of its 2020 General Election results. It is anticipated

that the Board will amend its certification to include the Disputed Ballots.

        3.      Although the Disputed Ballots will be counted in Allegheny County, ballots with

the same defect in other counties, such as Westmoreland County, have not been counted.

        4.      As the Supreme Court has recognized, the right to vote is the “fundamental political

right, because [it is] preservative of all rights.” Yick Wo v. Hopkins, 118 U.S. 356, 370 (1866).

        5.      Yet, the unequal treatment across counties of ballots with the same defect dilutes

the power of the vote constitutes a substantive due process and equal protection violation.

        6.      Ziccarelli seeks immediate injunctive relief: (a) prohibiting the Board from

amending certification of the 2020 General Election Results; and (b) prohibiting the Secretary

from receiving the results because of this pending action. Inasmuch as the Board intends to amend

its certification today, Ziccarelli’s need for relief is immediate.

II.     JURISDICTION AND VENUE

        7.      Because this action alleges a violation of the United States Constitution, it raises a

federal question, thereby conferring jurisdiction on this Court pursuant to 28 U.S.C. § 1331.

        8.      Further, declaratory relief is proper pursuant to 28 U.S.C. §§ 2201 & 2202.

        9.      Venue is proper in the Western District of Pennsylvania under 28 U.S.C.

§ 1391(b)(2) because a substantial portion of the events or omissions giving rise to the present

claim occurred in the district.




                                               2
             Case 2:20-cv-01831-NR Document 1 Filed 11/25/20 Page 3 of 12




III.    PARTIES

        10.     Plaintiff Nicole Ziccarelli is the Republican candidate for Senate from the 45th

Senatorial District, which encompasses parts of Allegheny and Westmoreland Counties. Ziccarelli

is a qualified elector residing in Westmoreland County who voted in person on Election Day, for

herself, for Senator in the 45th Senatorial District.

        11.     Defendant the Allegheny County Board of Elections is a local governmental agency

generally responsible for overseeing the conduct of all elections in Allegheny County. See 25 P.S.

§ 2642 (detailing the powers and duties of the county boards of election); see also City of

Pittsburgh Charter, Art. X, § 1.10-1006.

        12.     Defendant Rich Fitzgerald is a member of the Board.

        13.     Defendant Sam DeMarco is a member of the Board.

        14.     Defendant Bethany Hallam is a member of the Board.

        15.     Defendant Kathy Boockvar is the Secretary of the Commonwealth. The Secretary

has duties under the Election Code to, inter alia, receive certified results from county boards of

election. See 25 P.S. §§ 2621 & 3159 (detailing the powers and duties of the Secretary and the

Secretary’s tabulation of votes upon receipt of certified returns, respectively).

IV.     FACTUAL ALLEGATIONS

        A.      Background and Facts on Mail-in Ballots

        16.     On October 31, 2019, Governor Tom Wolf signed Act 77 of 2019 into law, Act of

October 31, 2019, P.L. 552, No. 77, which, among other things, authorized widespread mail-in

voting in Pennsylvania, whereby any registered voter could apply for a mail in ballot and vote by

submitting the same to the appropriate county board of elections.




                                               3
              Case 2:20-cv-01831-NR Document 1 Filed 11/25/20 Page 4 of 12




         17.     Under Pennsylvania’s recently implemented mail-in voting regime, any registered

elector whose application for a mail-in ballot has been approved, may vote by submitting that

ballot to the appropriate county board of elections.

         18.     With regard to the voters who have opted to vote by mail-in ballot, Section

3150.16(a) of the Pennsylvania Election Code provides, among other things, that the elector must

mark the ballot by eight o’clock p.m. on the day of the election, securely seal it in the secrecy

envelope, and place it inside a second envelope bearing a voter declaration form attesting:

(i) that the elector is qualified to vote in that particular election; and (ii) that the elector has not

already voted in that election (the “Voter Declaration”). See 25 P.S. § 3150.16(a).

         19.     Section 3150.16(a) provides that “the elector shall . . . fill out, date and sign the

[Voter Declaration]” prescribed by statute. 25 P.S. § 3150.16 (emphasis added).

         B.      The November 2020 General Election and Counting Ballots

         20.     The 2020 General Election was conducted on November 3, 2020, marking the first

time a general election was conducted under the mail-in voting regime established by Act 77.

         21.     In Allegheny County, an estimated 350,000 mail-in ballots were received by the

Board.

         22.     In Westmoreland County, an estimated 60,000 mail-in ballots were received by the

Westmoreland County Board of Elections.

         23.     In Allegheny County, the Board segregated ballots that were signed but undated,

the Disputed Ballots (2,349 ballots), and conducted a virtual meeting on November 10, 2020 to

consider whether the Disputed Ballots should be set aside as invalid or canvassed in accordance

with Section 3146.8 of the Election Code, 25 P.S. § 3146.8.

         24.     The Board decided to proceed canvassing the Disputed Ballots.


                                               4
            Case 2:20-cv-01831-NR Document 1 Filed 11/25/20 Page 5 of 12




       25.     In Westmoreland County, 343 mail-in ballots containing the identical defect (i.e.,

signed but undated) were not counted.

       C.      Allegheny County Court of Common Pleas Petition for Review and
               Commonwealth Court Appeal

       26.     On November 12, 2020, Ziccarelli filed a Petition for Review of the Board’s

decision to canvass the Disputed Ballots with the Allegheny County Court of Common Pleas.

       27.     The trial court conducted a hearing on November 17, 2020, and denied the Petition

for Review and affirmed the Board by Memorandum and Order dated November 18, 2020.

       28.     On November 18, 2020, Ziccarelli appealed that decision to the Commonwealth

Court of Pennsylvania. The Commonwealth Court of Pennsylvania reversed and remanded by

decision dated November 19, 2020. See In re: 2,349 Ballots in the 2020 General Election, No.

1162 CD 2020, slip op. (Pa. Cmwlth. filed Nov. 19, 2020).

       29.     The Board filed a Petition for Allowance of Appeal with the Pennsylvania Supreme

Court, which the Supreme Court granted on November 20, 2020 and docketed at 29 WAP 2020.

The Court then consolidated the Allegheny County appeal with a series of appeals from

Philadelphia County.

       30.     On November 23, 2020, prior to the issuance of the Supreme Court’s decision in

this matter, the Board certified its election results, excluding any certification of the Disputed

Ballots.

       D.      Supreme Court Decision

       31.     On November 23, 2020, the Supreme Court issued the Opinion Announcing

Judgment of the Court (OAJC) in In Re: Canvass of Absentee and Mail-in Ballots of November 3,

2020 General Election, No. 29 WAP 2020.



                                            5
            Case 2:20-cv-01831-NR Document 1 Filed 11/25/20 Page 6 of 12




        32.       Therein, with respect to the Disputed Ballots, the three justices who joined the

OAJC concluded that the Disputed Ballots “were received by the boards of election by 8:00 p.m.

on Election Day, so there is no danger that any of these ballots was untimely or fraudulently back-

dated.” In Re: Canvass of Absentee and Mail-in Ballots of November 3, 2020 General Election,

slip op. at 30.

        33.       Although acknowledging that the Election Code requires an elector to sign and

date a ballot, the three justices in joining the OAJC nonetheless determined that such instruction

was directive rather than mandatory; thus, an elector’s failure to comply with the statutory

obligation in this case was not a reason to invalidate the ballots. Id., slip op. at 29-30.

        34.       In a concurring and dissenting opinion, which Chief Justice Saylor and Justice

Mundy joined, Justice Dougherty expressly disagreed with the three justices on the OAJC about

undated ballots, and explained that “the statutory language expressly requires that the elector

provide” a date and signature on mail-in ballots. Id. (Dougherty, J., concurring and dissenting).

        35.       Justice Wecht also filed a concurring and dissenting opinion in which he too

concluded that mail-in ballots must be dated, stating that he was “part[ing] ways with the

conclusion . . . that a voter’s failure to comply with the statutory requirement that voters date the

voter declaration should be overlooked as a ‘minor irregularity.’” Id. (Wecht, J., concurring and

dissenting). Justice Wecht reasoned that these requirements for signing and dating a mail-in ballot

are “stated in unambiguously mandatory terms, and nothing in the Election Code suggests that the

legislature intended that courts should construe its mandatory language as directory.” Id. (footnote

omitted).




                                               6
           Case 2:20-cv-01831-NR Document 1 Filed 11/25/20 Page 7 of 12




        36.     Thus, between the three justices signing onto Justice Dougherty’s opinion and

Justices Wecht’s opinion, four justices—i.e., a majority—concluded that the Election Code

requires mail-in ballots to be date before they can be canvassed.

        37.     However, despite this, Justice Wecht concluded he would apply his interpretation

prospectively, and thus, ultimately, his decision on prospective only relief meant that four justices

had voted to reverse the Commonwealth Court.

        38.     On November 24, 2020, Ziccarelli filed an application for reargument with the

Supreme Court that has not yet been ruled upon.

        39.     Following the Supreme Court’s decision in In Re: Canvass of Absentee and Mail-

in Ballots of November 3, 2020 General Election, the Board announced its intention to amend its

certification of the results.

        40.     Presumably, the Board will include the Disputed Ballots in this amended

certification, despite the fact that a majority of the Supreme Court held that ballots not in

compliance with these requirements are invalid.

        41.     Currently, Ziccarelli has 66,012 votes and the Democrat Candidate for the 45th

Senatorial District, Jim Brewster, has 65,992 votes, which constitutes a 20 vote lead for Ziccarelli.

        42.     Upon information and belief, the Disputed Ballots will yield approximately 100 net

votes for Jim Brewster.

        43.     Accordingly, the counting of the Disputed Ballots will change the results of the

2020 General Election for the 45th Senatorial District.




                                             7
           Case 2:20-cv-01831-NR Document 1 Filed 11/25/20 Page 8 of 12




                                          COUNT I
                  Section 1983 – Equal Protection and One Person, One Vote

        44.    Ziccarelli incorporates the foregoing paragraphs as if fully set forth herein.

        45.    The principle of one person, one vote requires that courts seek to “insure that each

person’s vote counts as much, insofar … as practicable, as any other person’s,” Hadley v. Junior

College Dist. Of Metropolitan Kansas City, Mo., 90 S.Ct. 791, 794 (1970).

        46.    The Equal Protection Clause of the 14th Amendment requires that all persons

similarly situated be treated alike.

        47.    Voting discrepancies that dilute a qualified elector’s right to vote are

constitutionally infirm. Id.

        48.    Nor may a state, “by later arbitrary and disparate treatment, value one person’s vote

over that of another”, including voters in different counties of the same state. Bush v. Gore, 121

S.Ct. 525, 530-531 (2000).

        49.    The Pennsylvania Supreme Court, by simultaneously ruling that mail-in ballots

lacking the statutorily-required date information are invalid, but applying its ruling prospectively,

engaged in arbitrary and disparate treatment that treated voters in the 45th Senatorial District

differently depending on which of the two counties comprising that District the voter resides.

Specifically, as a result of the Court’s decision, voters with undated mail-in ballots in Allegheny

County will have their ballots counted, while voters with undated mail-in ballots in Westmoreland

County will not have their ballots counted.

        50.    Moreover, Ziccarelli voters who voted in complete compliance with the Election

Code in both counties – including Ziccarelli herself – had their votes diluted, as otherwise invalid

ballots not counted in Westmoreland County were counted in Allegheny County. In Allegheny

County the canvass of the Disputed Ballots would increase Brewster’s vote count by an amount

                                              8
             Case 2:20-cv-01831-NR Document 1 Filed 11/25/20 Page 9 of 12




that would provide Brewster with an approximate 74 vote lead, which is enough to switch an

electoral win for Ziccarelli to a loss.

           51.   Based on the Pennsylvania Supreme Court’s judgment, mail-in ballots will be

counted or not counted based solely on the happenstance of which county election board reviews

the ballot. Moreover, the Pennsylvania Supreme Court’s arbitrary, prospective grant of relief

perpetuated the Constitutional violation, rather than solved it.

           52.   As applied, the Pennsylvania Supreme Court’s ruling on the handling of now

clearly invalid and defective mail-in ballots violates the Constitution’s mandate of one person, one

vote.

                                             COUNT II
                                     Section 1983 – Due Process

           53.   Ziccarelli incorporates the foregoing paragraphs as if fully set forth herein.

           54.   The right to vote is the “fundamental political right, because [it is] preservative of

all rights.” Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886). “Undoubtedly, the right of suffrage is

a fundamental matter in a free and democratic society.” Reynolds v. Sims, 377 U.S. 533, 561-62

(1964).

           55.   More than 51,452 residents of Allegheny County cast their ballots for candidate

Nicole Ziccarelli in the election for 45th Senatorial District (the “Ziccarelli Voters”).

           56.   As alleged above, the Board intends to count 2,349 mail-in ballots even though

these ballots are invalid.

           57.   Specifically, notwithstanding that four justices of the Pennsylvania Supreme Court

held this week that the absence of a handwritten date on the declaration of a mail-in ballot

invalidates these ballots under the Pennsylvania Election Code, the Board intends to count these

ballots.

                                               9
         Case 2:20-cv-01831-NR Document 1 Filed 11/25/20 Page 10 of 12




       58.     As a result, the Ziccarelli Voters will have their votes unfairly and improperly

diluted because invalid ballots are being counted and included in the vote total.

       59.     The votes of the Ziccarelli Voters will be unfairly and improperly diluted because

they will have a diminished force and effect due the invalid ballots being counted.

       60.     This dilution of the votes of the Ziccarelli Voters violates each such resident’s Due

Process rights and their fundamental right to vote.

       61.     Accordingly, the Board’s actions will violate Due Process Clause of the United

States Constitution.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Nicole Ziccarelli respectfully requests that this Court render a

judgment in her favor and grant the following relief:

       (1)     Issue a declaratory judgment that the Board’s certification of the 2020 General

               Election Results to include the Disputed Ballots is unconstitutional as a violation

               of equal protection and due process provisions of the U.S. Constitution;

       (2)     Enjoin the Board and the Board Defendants from amending the certification of the

               2020 General Election to include the Disputed Ballots; and

       (3)     Enjoin the Secretary from receiving the amended certification pending the outcome

               of this action.




                                            10
        Case 2:20-cv-01831-NR Document 1 Filed 11/25/20 Page 11 of 12




                                   Respectfully submitted,

Dated: November 25, 2020           /s/ Joshua J. Voss
                                   Joshua J. Voss (No. 306853)
                                   Matthew H. Haverstick (No. 85072)
                                           Pro Hac Vice Forthcoming
                                   Shohin H. Vance (No. 323551)
                                           Pro Hac Vice Forthcoming
                                   James G. Gorman (No. 328376)
                                           Pro Hac Vice Forthcoming
                                   KLEINBARD LLC
                                   Three Logan Square
                                   1717 Arch Street, 5th Floor
                                   Philadelphia, PA 19103
                                   Ph: (215) 568-2000
                                   Fax: (215) 568-0140
                                   Eml: mhaverstick@kleinbard.com
                                   jvoss@kleinbard.com
                                   svance@kleinbard.com
                                   jgorman@kleinbard.com

                                   Attorneys for Plaintiff




                                  11
Case 2:20-cv-01831-NR Document 1 Filed 11/25/20 Page 12 of 12
